Title: 15th.
From: Adams, John Quincy
To: 


       All day at home. My Uncle, was applied to last Saturday by a man, to do a little jobb for him, as he term’d it, which was to marry him. So he went in the afternoon: My Aunt and Eliza went in the Chaise.
       
       I made in the Evening a few reflections, which I had not time to write down, now, but, must remember to do it some other day. The weather begins to grow cold, and it is probable, we shall have Snow very soon; it is now full time, for there is often snow on the ground here, by the middle of October.
      